ACCEPTED
                                                                                       03-14-00617-CR
                                                                                              4798555
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   4/7/2015 6:01:17 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                               NO. 03-14-00617-CR

NATHANIEL PAUL FOX                         §         IN THE THIRD FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
V.                                         §         DISTRICT 4/7/2015
                                                               COURT      OF PM
                                                                       6:01:17
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                         §         APPEALS OF TEXAS Clerk


     STATE’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of seven (7) days to file Appellee’s

brief, and for good cause would show the following:

                                          I.

      Appellant was indicted by a grand jury on March 13, 2013 for the charges of

Murder and Aggravated Assault of a Family or Household Member with a Deadly

Weapon in CR2013-091. Appellant filed his brief on January 22, 2015. After its

first and second extensions (for 30 and 12 days, respectively) were granted by the

Court, the State’s brief is currently due on April 6, 2015.

                                          II.

      I am handling the appeal for the State in this case. Although I hoped to

complete a good deal of the brief while on a 10-day vacation, much of my trip

overseas involved volunteer manual labor, and I was unable to perform significant

work until my return to the office on March 31st. In addition to my office


                                          1
responsibilities – lately involving requests for findings of fact, motions for new

trial and preparations for potential State’s appeals in multiple cases – I have been

working diligently on the brief in the instant case since my return. I worked from

my office on said brief during all three days I was technically off this past

weekend. While I had planned to electronically file the brief last night before

midnight, our county offices had issues with our internet service provider for most

of yesterday evening and today until around 4:10 p.m. I eventually went home to

access a legal database. I have completed the majority of the State’s brief, but I

respectfully request an extension of seven days to file said brief, to further ensure

time for a colleague to review it. This is the third extension sought by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of seven (7) days, until April 13, 2015, so that

an adequate response may be made to Appellant’s brief. This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                                          2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Third Motion to

Extend Time to File Brief has been delivered to Appellant NATHANIEL PAUL

FOX’s attorney in this matter:

Paul A. Finley
pfinley@reaganburrus.com
Reagan Burrus PLLC
401 Main Plaza, Suite 200
New Braunfels, TX 78130
Counsel for Appellant on Appeal

By electronically sending it to his above-listed email address through
efile.txcourts.gov, this 7th day of April, 2015.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           3